!Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Final Office action in response to communications received October 10, 2022.  Claims 1, 8, and 15 have been amended.  Therefore, claims 1-20 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, see Pages 11-14, filed October 10, 2022, with respect to the rejection(s) of claim(s) 1-6, 8-13, 15-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference, Senthurpandi (US2014/0101453 A1, publish date 04/10/2014).


Based on claim’s amendments, the Examiner rejects claims 1-20 with the new ground of rejections.



	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




Claims 1, 6-8, 13-15, 20, are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, and 20 of co-pending application 17/223232.  

Claims 1, 6-8, 13-15, 20:
Claims 1, 6-8, 13-15, 20 have similar limitations as in claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, and 20 of co-pending application 17/223232.  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim A device/authentication method/non-transitory computer-readable medium … biometric information … vital sign information that identifies a physical state of the user … capture biometric information … capture device information … generate authentication fingerprint for the user based on the biometric information and the device information, wherein the authentication fingerprint comprises a unique binary bit string that is generated based on a combination of the biometric information and the device information … obtain vital sign … generate an authentication request/response … send the authentication request/response.  Claims 1, 6-8, 13-15, 20 are rejected under the reasons as set forth above.  


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melnikov et al. (US2021/0182370 A1, file date 12/17/2019) in view of Senthurpandi (US2014/0101453 A1, publish date 04/10/2014).
 
Claim 1:
With respect to claim 1, Melnikov et al. discloses a device (computing device, continuous user authentication, 0027, Figure 1), comprising: 
a memory operable to store authentication fingerprints for a plurality of users
(Biometrics parser 109 may include fingerprint recognition module 207 for identifying fingerprints, 0039, Figure 2, 207), 
wherein each authentication fingerprint is associated with: 
biometric information for a user, wherein the biometric information identifies physical characteristics of a user (Biometrics parser 109 may include fingerprint recognition module 207 for identifying fingerprints and determining any associated individuals with matching fingerprint, 0039);
device information for a user device that is associated with the user (commands I/O component 105 may simply receive a plurality of physical inputs by the user (e.g., keypresses and associated timestamps). Command parser 110 may determine whether the physical inputs are words, the speed of the inputs, setting changes, etc, 0031); and 
vital sign information for the user, wherein the vital sign information identifies a physical state of the user (vital signs recognition module 208 for extracting information such as blood pressure, heart rate, pulse, etc., 0039, Figure 2, 208); and
a processor operably coupled to the memory, and configured to;
receive an authentication request for a first user, wherein the authentication request comprises a first authentication fingerprint (continuous authentication module 106 receives initial authentication credentials of the user (e.g., a password and username, a facial scan, a fingerprint, etc.), 0040, Figure 3, 302) and a first vital sign information from a network device (where continuous authentication module 106 receives a plurality of data streams associated with the computing device usage, vital signs recognition module 208, 0041-0042, Figure 3, 308);
identify a second authentication fingerprint from the memory that matches the first authentication fingerprint (include fingerprint recognition module 207 for identifying fingerprints and determining any associated individuals with matching fingerprints, 0039) (continuous authentication module 106 detects that the fingerprints of the user, as received using typing, do not correspond with fingerprints of an authorized user, 0045);
identify a second vital sign information that is associated with the second authentication fingerprint (biometrics parser 109 and command parser 110 may be composed of multiple modules such as fingerprint recognition module 207, vital signs recognition module 208, input speed analysis module 209, and content analysis module 210. Continuous authentication module 106 may identify which individual usage attributes are needed to increase the likelihood of finding a discrepancy, 0042);
determine a tolerance threshold value based on the second vital sign information that is associated with the second authentication fingerprint, wherein the tolerance threshold value identifies a maximum difference from the second vital sign information that is associated with the second authentication fingerprint (When determining whether a discrepancy actually exists, continuous authentication module 106 may add and compare the weights, Continuous authentication module 106 may determine that the fingerprints, typing speed, and motions/gestures match the historic fingerprints, typing speed, and motion/gestures of the authorized user, but the remaining usage attributes do not match, to determining that the difference between the two summed weights is less than a threshold value, 0035);
compare the first vital sign information from the authentication request to the tolerance threshold value (to determining that the difference between the two summed weights is less than a threshold value, 0035) (At 312, continuous authentication module 106 determines whether there is a discrepancy between the usage attributes and the historic usage attributes, to classify whether a current user's appearance and/or behavior matches an authorized user's appearance and behavior (as indicated by the historic usage attributes), 0044);
generate an authentication response based on the comparison of the first vital sign information from the authentication request and the tolerance threshold value; and send the authentication response to the network device (In response to detecting a discrepancy, at 314, continuous authentication module 106 ceases the access to the service (e.g., logs out the current user and prevents him/her from further access to the service), the unauthorized user is immediately blocked. This is a targeted way of preventing access to the service by particular intruders (where continuous authentication module 106 knows exactly which usage attributes are of an unauthorized user), 0046, Figure 3, 314).

Melnikov et al. does not disclose wherein the device information comprises a Media Access Control address, an Internet Protocol address, location information, a phone number, or an email address; and wherein the first authentication fingerprint comprises a binary bit string that is generated based on a combination of the biometric information and the device information as claimed. 

However, Senthurpandi teaches an enrollment biometric token is created using biometric data, which may include fingerprint data, and other data that may include device identification data, application identification data, username and password (0010) (enrollment and authentication process, Figures 4, 5), wherein the device information comprises a Media Access Control address, an Internet Protocol address, location information, a phone number, or an email address (to store information such as device identification data, including MAC address, 0031); and 
wherein the first authentication fingerprint comprises a binary bit string that is generated based on a combination of the biometric information and the device information (biometric token 700 include a device identification data layer 706, include MAC address of host client computer or unique MAC address associated with the authentication device, The input data may be passed as text strings to encryption/decryption module 220 (FIG. 2) and processed using a standard AES 256-bit algorithm to generate a unique biometric token which may later be decrypted by the encryption/decryption module 220 during the authentication process, 0053) (Figure 7).

Melnikov et al. and Senthurpandi are analogous art because they are from the same field of endeavor of behavior-based biometric authentication.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Senthurpandi in Melnikov et al. for wherein the device information comprises a Media Access Control address, an Internet Protocol address, location information, a phone number, or an email address; and wherein the first authentication fingerprint comprises a binary bit string that is generated based on a combination of the biometric information and the device information as claimed for purposes of enhancing the continuous user authentication system of Melnikov et al. by providing authentication of the device and user that is secured against effects of malware/security risks or other applications running on a host platform (see Senthurpandi 0009, 0011) and therefore the protection of user authentication. 

Claims 2, 9, 16:
With respect to claims 2, 9, 16, Melnikov et al. discloses wherein generating the authentication response comprises: determining the first vital sign information from the authentication request is less than or equal to the tolerance threshold value (When determining whether a discrepancy actually exists, continuous authentication module 106 may add and compare the weights, Continuous authentication module 106 may determine that the fingerprints, typing speed, and motions/gestures match the historic fingerprints, typing speed, and motion/gestures of the authorized user, but the remaining usage attributes do not match, continuous authentication module 106 may consult with the current user to provide additional details (e.g., a verification code, a security answer, etc.) in response to determining that the difference between the two summed weights is less than a threshold value, 0035); and generating the authentication response that indicates the first user passes authentication (In response to detecting a discrepancy, at 314, continuous authentication module 106 ceases the access to the service (e.g., logs out the current user and prevents him/her from further access to the service), the unauthorized user is immediately blocked. This is a targeted way of preventing access to the service by particular intruders (where continuous authentication module 106 knows exactly which usage attributes are of an unauthorized user), 0046, Figure 3, 314).

Claims 3, 10, 17:
With respect to claims 3, 10, 17, Melnikov et al. discloses wherein generating the authentication response comprises determining the first vital sign information from the authentication request is greater than the tolerance threshold value (When determining whether a discrepancy actually exists, continuous authentication module 106 may add and compare the weights. Continuous authentication module 106 may determine the sum of the weights for each group (e.g., 1.3 and 1.0, respectively). Because 1.3 is greater than 1.0, continuous authentication module 106 may conclude that a discrepancy does not exist, In some aspects, continuous authentication module 106 may consult with the current user to provide additional details (e.g., a verification code, a security answer, etc.) in response to determining that the difference between the two summed weights is less than a threshold value., 0035); and the processor is further configured to trigger a fraud protection service for the first user in response to determining that the first vital sign information from the authentication request is greater than the tolerance threshold value, wherein triggering the fraud protection service comprises prohibiting a transfer for the first user (In response to detecting a discrepancy, at 314, continuous authentication module 106 ceases the access to the service (e.g., logs out the current user and prevents him/her from further access to the service), the unauthorized user is immediately blocked. This is a targeted way of preventing access to the service by particular intruders (where continuous authentication module 106 knows exactly which usage attributes are of an unauthorized user), 0046, Figure 3, 314).

Claims 4, 11, 18:
With respect to claims 4, 11, 18, Melnikov et al. discloses wherein generating the authentication response comprises determining the first vital sign information from the authentication request is greater than the tolerance threshold value (When determining whether a discrepancy actually exists, continuous authentication module 106 may add and compare the weights. Continuous authentication module 106 may determine the sum of the weights for each group (e.g., 1.3 and 1.0, respectively). Because 1.3 is greater than 1.0, continuous authentication module 106 may conclude that a discrepancy does not exist, In some aspects, continuous authentication module 106 may consult with the current user to provide additional details (e.g., a verification code, a security answer, etc.) in response to determining that the difference between the two summed weights is less than a threshold value., 0035); and the processor is further configured to trigger a fraud protection service for the first user in response to determining that the first vital sign information from the authentication request is greater than the tolerance threshold value, wherein triggering the fraud protection service comprises sending an alert to a user device that is associated with the first user (continuous authentication module 106 may alert (e.g., via email or text) the authorized user about the detected discrepancy, 0038).

Claims 5, 12, 19:
With respect to claims 5, 12, 19, Melnikov et al. discloses wherein generating the authentication response comprises determining the first vital sign information from the authentication request is greater than the tolerance threshold value (When determining whether a discrepancy actually exists, continuous authentication module 106 may add and compare the weights. Continuous authentication module 106 may determine the sum of the weights for each group (e.g., 1.3 and 1.0, respectively). Because 1.3 is greater than 1.0, continuous authentication module 106 may conclude that a discrepancy does not exist, In some aspects, continuous authentication module 106 may consult with the current user to provide additional details (e.g., a verification code, a security answer, etc.) in response to determining that the difference between the two summed weights is less than a threshold value., 0035); and the processor is further configured to trigger a fraud protection service for the first user in response to determining that the first vital sign information from the authentication request is greater than the tolerance threshold value, wherein triggering the fraud protection service comprises sending a request for an authorization code to a user device that is associated with the first user (continuous authentication module 106 may alert (e.g., via email or text) the authorized user about the detected discrepancy. The authorized user may confirm whether continuous authentication module 106 correctly or incorrectly made the determination on discrepancy. Based on the authorize user's feedback, continuous authentication module 106 may retrain machine learning module 115, adjust the weights assigned to the respective usage attributes, and/or append the acquired usage attributes to the historic usage attributes (if the current user is the authorized user), 0038)

Claims 6, 13, 20:
With respect to claims 6, 13, 20, Melnikov et al. discloses wherein the first vital sign information identifies a physical state of a heart of the first user (vital signs recognition module 208 for extracting information such as blood pressure, heart rate, pulse, etc., 0039).

Claim 8:
With respect to claim 8, Melnikov et al. discloses an authentication method (computing device, continuous user authentication, 0027, Figure 1), comprising: 
receiving an authentication request for a first user (continuous authentication module 106 receives initial authentication credentials of the user (e.g., a password and username, a facial scan, a fingerprint, etc.), 0040, Figure 3, 302), wherein:
the authentication request comprises a first authentication fingerprint (Biometrics parser 109 may include fingerprint recognition module 207 for identifying fingerprints, 0039, Figure 2, 207) and a first vital sign information from a network device (vital signs recognition module 208 for extracting information such as blood pressure, heart rate, pulse, etc., 0039, Figure 2, 208);
the authentication fingerprint comprises: 
wherein the biometric information identifies physical characteristics of the user; and device information for a user device that is associated with the user (continuous authentication module 106 receives initial authentication credentials of the user (e.g., a password and username, a facial scan, a fingerprint, etc.), 0040, Figure 3, 302); and
the first vital sign information identifies a physical state of the user (vital signs recognition module 208 for extracting information such as blood pressure, heart rate, pulse, etc., 0039, Figure 2, 208);
identifying a second authentication fingerprint from a memory that matches the first authentication fingerprint (include fingerprint recognition module 207 for identifying fingerprints and determining any associated individuals with matching fingerprints, 0039) (continuous authentication module 106 detects that the fingerprints of the user, as received using typing, do not correspond with fingerprints of an authorized user, 0045);
identifying a second vital sign information that is associated with the second authentication fingerprint (biometrics parser 109 and command parser 110 may be composed of multiple modules such as fingerprint recognition module 207, vital signs recognition module 208, input speed analysis module 209, and content analysis module 210. Continuous authentication module 106 may identify which individual usage attributes are needed to increase the likelihood of finding a discrepancy, 0042);
determining a tolerance threshold value based on the second vital sign information that is associated with the second authentication fingerprint, wherein the tolerance threshold value identifies a maximum difference from the second vital sign information that is associated with the second authentication fingerprint (When determining whether a discrepancy actually exists, continuous authentication module 106 may add and compare the weights, Continuous authentication module 106 may determine that the fingerprints, typing speed, and motions/gestures match the historic fingerprints, typing speed, and motion/gestures of the authorized user, but the remaining usage attributes do not match, to determining that the difference between the two summed weights is less than a threshold value, 0035);
comparing the first vital sign information from the authentication request to the tolerance threshold value (to determining that the difference between the two summed weights is less than a threshold value, 0035) (At 312, continuous authentication module 106 determines whether there is a discrepancy between the usage attributes and the historic usage attributes, to classify whether a current user's appearance and/or behavior matches an authorized user's appearance and behavior (as indicated by the historic usage attributes), 0044);
generating an authentication response based on the comparison of the first vital sign information from the authentication request and the tolerance threshold value; and 
sending the authentication response to the network device (In response to detecting a discrepancy, at 314, continuous authentication module 106 ceases the access to the service (e.g., logs out the current user and prevents him/her from further access to the service), the unauthorized user is immediately blocked. This is a targeted way of preventing access to the service by particular intruders (where continuous authentication module 106 knows exactly which usage attributes are of an unauthorized user), 0046, Figure 3, 314).

Melnikov et al. does not disclose the first authentication fingerprint comprises a binary bit string that is generated based on a combination of the biometric information and the device information; wherein the device information comprises a Media Access Control address, an Internet Protocol address, location information, a phone number, or an email address as claimed. 

However, Senthurpandi teaches an enrollment biometric token is created using biometric data, which may include fingerprint data, and other data that may include device identification data, application identification data, username and password (0010) (enrollment and authentication process, Figures 4, 5), the first authentication fingerprint comprises a binary bit string that is generated based on a combination of the biometric information and the device information (biometric token 700 include a device identification data layer 706, include MAC address of host client computer or unique MAC address associated with the authentication device, The input data may be passed as text strings to encryption/decryption module 220 (FIG. 2) and processed using a standard AES 256-bit algorithm to generate a unique biometric token which may later be decrypted by the encryption/decryption module 220 during the authentication process, 0053) (Figure 7); wherein the device information comprises a Media Access Control address, an Internet Protocol address, location information, a phone number, or an email address (to store information such as device identification data, including MAC address, 0031).

Melnikov et al. and Senthurpandi are analogous art because they are from the same field of endeavor of behavior-based biometric authentication.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Senthurpandi in Melnikov et al. for the first authentication fingerprint comprises a binary bit string that is generated based on a combination of the biometric information and the device information; wherein the device information comprises a Media Access Control address, an Internet Protocol address, location information, a phone number, or an email address as claimed for purposes of enhancing the continuous user authentication system of Melnikov et al. by providing authentication of the device and user that is secured against effects of malware/security risks or other applications running on a host platform (see Senthurpandi 0009, 0011) and therefore the protection of user authentication. 



Claim 15:
With respect to claim 15, Melnikov et al. discloses a computer program product comprising executable instructions stored in a non-transitory computer-readable medium that when executed by a processor (computing device, continuous user authentication, 0027, Figure 1) causes the processor to: 
receive an authentication request for a first user, wherein: 
the authentication request comprises a first authentication fingerprint 
(continuous authentication module 106 receives initial authentication credentials of the user (e.g., a password and username, a facial scan, a fingerprint, etc.), 0040, Figure 3, 302) and a first vital sign information from a network device (where continuous authentication module 106 receives a plurality of data streams associated with the computing device usage, vital signs recognition module 208, 0041-0042, Figure 3, 308);
the authentication fingerprint comprises:
biometric information identifies physical characteristics of a user (Biometrics parser 109 may include fingerprint recognition module 207 for identifying fingerprints and determining any associated individuals with matching fingerprint, 0039);
and device information for a user device that is associated with the user (commands I/O component 105 may simply receive a plurality of physical inputs by the user (e.g., keypresses and associated timestamps). Command parser 110 may determine whether the physical inputs are words, the speed of the inputs, setting changes, etc, 0031); and 
the first vital sign information identifies a physical state of the user (vital signs recognition module 208 for extracting information such as blood pressure, heart rate, pulse, etc., 0039, Figure 2, 208);
 identify a second authentication fingerprint from a memory that matches the first authentication fingerprint (include fingerprint recognition module 207 for identifying fingerprints and determining any associated individuals with matching fingerprints, 0039) (continuous authentication module 106 detects that the fingerprints of the user, as received using typing, do not correspond with fingerprints of an authorized user, 0045);
identify a second vital sign information that is associated with the second authentication fingerprint (biometrics parser 109 and command parser 110 may be composed of multiple modules such as fingerprint recognition module 207, vital signs recognition module 208, input speed analysis module 209, and content analysis module 210. Continuous authentication module 106 may identify which individual usage attributes are needed to increase the likelihood of finding a discrepancy, 0042);
determine a tolerance threshold value based on the second vital sign information that is associated with the second authentication fingerprint, wherein the tolerance threshold value identifies a maximum difference from the second vital sign information that is associated with the second authentication fingerprint (When determining whether a discrepancy actually exists, continuous authentication module 106 may add and compare the weights, Continuous authentication module 106 may determine that the fingerprints, typing speed, and motions/gestures match the historic fingerprints, typing speed, and motion/gestures of the authorized user, but the remaining usage attributes do not match, to determining that the difference between the two summed weights is less than a threshold value, 0035);
compare the first vital sign information from the authentication request to the tolerance threshold value (to determining that the difference between the two summed weights is less than a threshold value, 0035) (At 312, continuous authentication module 106 determines whether there is a discrepancy between the usage attributes and the historic usage attributes, to classify whether a current user's appearance and/or behavior matches an authorized user's appearance and behavior (as indicated by the historic usage attributes), 0044);
generate an authentication response based on the comparison of the first vital sign information from the authentication request and the tolerance threshold value; and send the authentication response to the network device (In response to detecting a discrepancy, at 314, continuous authentication module 106 ceases the access to the service (e.g., logs out the current user and prevents him/her from further access to the service), the unauthorized user is immediately blocked. This is a targeted way of preventing access to the service by particular intruders (where continuous authentication module 106 knows exactly which usage attributes are of an unauthorized user), 0046, Figure 3, 314).

Melnikov et al. does not disclose the first authentication fingerprint comprises a binary bit string that is generated based on a combination of the biometric information and the device information; wherein the device information comprises a Media Access Control address, an Internet Protocol address, location information, a phone number, or an email address as claimed. 

However, Senthurpandi teaches an enrollment biometric token is created using biometric data, which may include fingerprint data, and other data that may include device identification data, application identification data, username and password (0010) (enrollment and authentication process, Figures 4, 5), the first authentication fingerprint comprises a binary bit string that is generated based on a combination of the biometric information and the device information (biometric token 700 include a device identification data layer 706, include MAC address of host client computer or unique MAC address associated with the authentication device, The input data may be passed as text strings to encryption/decryption module 220 (FIG. 2) and processed using a standard AES 256-bit algorithm to generate a unique biometric token which may later be decrypted by the encryption/decryption module 220 during the authentication process, 0053) (Figure 7); wherein the device information comprises a Media Access Control address, an Internet Protocol address, location information, a phone number, or an email address (to store information such as device identification data, including MAC address, 0031).

Melnikov et al. and Senthurpandi are analogous art because they are from the same field of endeavor of behavior-based biometric authentication.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Senthurpandi in Melnikov et al. for the first authentication fingerprint comprises a binary bit string that is generated based on a combination of the biometric information and the device information; wherein the device information comprises a Media Access Control address, an Internet Protocol address, location information, a phone number, or an email address as claimed for purposes of enhancing the continuous user authentication system of Melnikov et al. by providing authentication of the device and user that is secured against effects of malware/security risks or other applications running on a host platform (see Senthurpandi 0009, 0011) and therefore the protection of user authentication. 



Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melnikov et al. (US2021/0182370 A1, file date 12/17/2019) in view of Senthurpandi (US2014/0101453 A1, publish date 04/10/2014) further in view of Yu (US2020/0218881 A1, file date 03/20/2020).

Claims 7, 14:
With respect to claims 7, 17, the combination of Melnikov et al. and Senthurpandi discloses the limitation of claims 1 and 8, as addressed.

Melnikov et al. does not disclose wherein the processor is further configured to deobfuscate the first authentication fingerprint using a hashing operation as claimed.
Senthurpandi teaches biometric token 700 include a device identification data layer 706, include MAC address of host client computer or unique MAC address associated with the authentication device, The input data may be passed as text strings to encryption/decryption module 220 (FIG. 2) and processed using a standard AES 256-bit algorithm to generate a unique biometric token which may later be decrypted by the encryption/decryption module 220 during the authentication process, 0053) (Figure 7).

However, Yu teaches biometric identification apparatus 10 collecting fingerprint pattern and the pulse information of the user in response to the triggering instruction; identifying the fingerprint pattern and the pulse information of the user to determine whether the user being the authorized user; unlocking the biometric identification apparatus in response to the user being determined to be the first authorized user through the pulse information and/or in response to the user being determined to be the second authorized user through the fingerprint pattern. It may be understood that, after the biometric identification apparatus 10 is unlocked, the user may have permission of using the terminal device. (0059), wherein the processor is further configured to deobfuscate the first authentication fingerprint using a hashing operation (providing the technological base for double encryption by combining the fingerprint identification and the pulse identification, 0028). 

Melnikov et al. and Yu are analogous art because they are from the same field of endeavor of behavior-based biometric authentication.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Yu in  Melnikov et al. for wherein the processor is further configured to deobfuscate the first authentication fingerprint using a hashing operation as claimed for purposes of enhancing the continuous user authentication system of 
Melnikov et al. by improving an encryption level and security (see Yu 0028) and therefore the protection of user authentication. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HELAI  SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433